Citation Nr: 1310409	
Decision Date: 03/29/13    Archive Date: 04/09/13

DOCKET NO.  10-24 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for residuals of blast injury to the bilateral eyes and, if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1979 to August 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in October 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In January 2010, the Veteran provided testimony at a hearing before a Decision Review Officer (DRO) at the RO.  A copy of the hearing transcript is of record and reflects that the Veteran was afforded an extensive opportunity to present hearing testimony, evidence, and argument on the issue on appeal.  

Although additional evidence, to specifically include a January 2013 Memorandum (VA medical opinion), was added to the record after the May 2011 supplemental SOC, the Veteran waived agency of original jurisdiction (AOJ) consideration in a March 2013 written statement.  38 C.F.R. § 20.1304(c) (2012).  Therefore, the Board may properly consider such newly received evidence.

The rating decision issued by the RO in October 2009 included a denial of service connection for a left shoulder disability as well as denial of a petition to reopen a claim of service connection for a right wrist disability.  However, the Veteran stated on the record at the January 2010 hearing that he wished to withdraw his claim for service connection for a left shoulder disability.  As that claim was withdrawn in accordance with 38 C.F.R. § 20.204 prior to the certification of the appeal to the Board, it is not in appellate status and, therefore, not included on the title page of this decision.  The RO subsequently issued a May 2011 rating decision granting entitlement to service connection for the right wrist disability.  As the Veteran has not submitted a notice of disagreement as to the disability rating or effective date assigned for the grant of service connection for the right wrist disability, that issue also is not before the Board.  38 C.F.R. § 20.201 (2012); Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the virtual file does not reveal any additional evidence pertinent to the present appeal.


FINDINGS OF FACT

1.  In a final November 2000 rating decision, the RO denied entitlement to service connection for residuals of blast injury to the bilateral eyes.

2.  Evidence added to the record since the November 2000 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection.

3.  A bilateral eye disability is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of the Veteran's discharge from service. 


CONCLUSIONS OF LAW

1.  The November 2000 rating decision that denied the Veteran's claim of entitlement to service connection for blast injury to the bilateral eyes is final.  38 U.S.C.A. § 7105(c) (West 1991) [(West 2002)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000) [(2012)]. 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for residuals of blast injury to the bilateral eyes.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).

3.  A bilateral eye disability was not incurred in or aggravated by the Veteran's active duty military service, nor may it be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for residuals of a blast injury to the bilateral eyes and glaucoma is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations regarding that specific issue.  

In regard to the Board's consideration of the merits of the claims, the VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2012).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) ; 38 C.F.R. 
§ 3.159(b)(1) .

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, letters dated in February 2009 and June 2009, sent prior to the initial unfavorable rating decision issued in October 2009, advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  These letters also informed the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, the Veteran's service treatment records, VA treatment records, and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

Additionally, the Veteran was afforded VA eye examinations in May 2000 and November 2010, and an opinion from a VA ophthalmologist was obtained in January 2013.  The Board finds that the VA examinations and etiological opinion are adequate to decide the issue as the examinations were predicated on interviews with the Veteran as well as physical examinations with diagnostic testing, the examiners indicated knowledge of the Veteran's relevant medical history, and the VA ophthalmologist completed a thorough review of the record, to include the Veteran's service treatment records.  The ultimate opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran.  Specifically, the November 2010 examiner and January 2013 ophthalmologist provided complete rationales, relying on, and citing to, the records reviewed in order to offer clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

The Board observes that the Veteran, through his authorized representative, contended in a February 2013 written statement that the January 2013 opinion of the VA ophthalmologist was inadequate because it did not address whether any refractive error was subject to superimposed injury or disease during service.  However, the ophthalmologist explained in the January 2013 opinion that the changes in the Veteran's refractive status were normal aging changes - that opinion makes clear the examiner's clinical assessment that any refractive errors were due to aging rather than superimposed injury or disease or any other cause.  See Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (observing that medical reports must be "read as a whole" in the determination of adequacy); see also Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (noting that an adequate medical report need not "explicitly lay out the examiner's journey from the facts to a conclusion," as long as the rationale is clear from a reading of the report as a whole).  Accordingly, the Board finds the January 2013 opinion adequate and that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

New and Material Evidence

At the January 2010 DRO hearing, and in other documents of record, the Veteran has contended that he experiences residual disability of the bilateral eyes as the result of, or as aggravated by, an in-service blast injury.  Therefore, he alleges that service connection for a bilateral eye disorder is warranted.

The Veteran's claim for service connection for residuals of blast injury to the bilateral eyes was originally denied in a November 2000 rating decision in which the RO found that there was no evidence of a permanent residual or chronic disability resulting from the in-service incident.  At the time of the November 2000 decision, the RO considered the Veteran's service treatment records as well as post-service VA treatment records in addition to the opinion of a May 2000 VA examiner.  

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

In November 2000, the Veteran was advised of the rating decision and his appellate rights.  However, he did not submit a notice of disagreement within one year of the rating decision.  In fact, no further communication regarding his claim of entitlement to service connection for residuals of blast injury to the bilateral eyes was received until December 2008.  Therefore, the November 2000 rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991) [(West 2002)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000) [(2012)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for residuals of a blast injury to the bilateral eyes was received prior to the expiration of the appeal period stemming from the November 2000 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Since the November 2000 rating decision, additional evidence consisting of VA treatment records, private treatment records, the report of a November 2010 VA examination, a January 2013 VA ophthalmologist's opinion, lay statements, and testimony offered at the January 2010 DRO hearing has been received.  The newly received evidence includes references to, and support of, the Veteran's contention that he experiences an ocular disability as the result of an in-service blast injury to the bilateral eyes.

The Board concludes that the evidence received since the prior final denial is new in that it was not previously of record.  It is material because it relates to unestablished facts necessary to substantiate the Veteran's claim.  Specifically, a March 2009 letter from a VA physician states that the Veteran "has been suffering for many years from chronic or residual symptoms due to the... residuals of blast injury, bilateral eyes" and reflects the physician's opinion that the in-service experience likely "caused, precipitated, or even aggravated" his current diagnoses.  A May 2010 letter from the Veteran's private physician, Dr. Reyes, reiterates the etiological statement and opinion of the March 2009 VA physician.

These two medical opinions are presumed credible for the purposes of evaluating the application to reopen the claim for service connection for residuals of blast injury to the bilateral eyes.  Justus, supra.  Therefore, the Board finds that the new evidence tends to prove previously unestablished facts necessary to substantiate the underlying claim of service connection.  Consequently, the newly received evidence raises a reasonable possibility of substantiating the Veteran's claim.  Accordingly, the claim of entitlement to service connection for residuals of blast injury to the bilateral eyes is reopened.

Service Connection

Reopening the Veteran's claim for service connection does not end the inquiry, rather, consideration of the claim on the merits is now required.  As the AOJ considered the issue of entitlement to service connection on a de novo basis in the May 2011 supplemental statement of the case, and because the Veteran has had opportunity to address the merits of this claim in written statements, the Board may proceed with a final adjudication of the merits of the claim because there is no prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  As described above, the Veteran contends that he currently experiences eye disabilities as residual of an in-service blast injury to the bilateral eyes.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The Board notes that United States Court of Appeals for the Federal Circuit recently clarified that the law providing for awards of service connection based on continuity of symptomatology only pertains to "chronic" diseases listed under 38 C.F.R. § 3.309(a), which does not include any of the Veteran's diagnosed eye disorders.  See Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).  

In specific regard to service connection for eye disabilities, the Board observes that service connection is not generally established for refractive error of the eye as it is not a disease or injury within the meaning of applicable legislation providing compensation benefits.  38 C.F.R. § 3.303(c), 4.9.  Refractive error of the eyes includes myopia, presbyopia, and astigmatism.  Id.; VA Manual M21-MR1, Part III, Subpart IV, Chapter 4, Section B, Para. 10(d).  Further, absent superimposed disease or injury, service connection may not be allowed for a congenital or developmental defect of the eyes, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  Parker v. Derwinski, 1 Vet. App. 522 (1991); McNeely v. Principi, 3 Vet. App. 357, 364 (1992). 

Thus, in the absence of some event or trauma, a refractive error is a constitutional or development abnormality for which compensation benefits may not be authorized.  38 C.F.R. §§ 3.303(c), 4.9 (congenital or developmental defects, refractive error of the eye, personality disorders, and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation); see also VAOPGCPREC 82-90.

VA's General Counsel issued an opinion interpreting 38 C.F.R. § 3.303(c) to mean that that service connection may be granted for diseases of congenital, developmental, or familial origin if the evidence as a whole shows that manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  VAOPGCPREC 67-90.  The VA General Counsel also has issued an opinion that a congenital defect can be subject to superimposed disease or injury, and if superimposed disease or injury occurs during military service, service connection may be warranted for the resultant disability.  VAOPGCPREC 82-90.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Here, service treatment records reflect that the Veteran did not have any eye disability prior to his enlistment.  In this regard, he did not self-report any eye trouble in May 1979 and his eyes were evaluated as normal with 20/20 vision and normal color vision in September 1979.  Subsequently, he indicated no eye trouble on self-reports, and was evaluated as having normal eyes with 20/20 vision, in January 1980, August 1984, July 1985, and September 1987.  A September 1986 examination report also reflects normal eyes with 20/20 vision and he denied eye trouble on a November 1986 self-report of medical history.  In July 1991, the Veteran sought treatment of blast injury residuals.  The treatment note reflects that he had experienced photophobia and eye discomfort for one day after an artillery simulator discharged near his face.  The treating provider observed no contusions, abrasions, or burns to the face and no obvious trauma to the eye.  The Veteran's vision was measured at 20/20.  The provider diagnosed eye "discomfort/strain" secondary to the flash and advised that the Veteran wear sunglasses, as needed, for the next five days.  The treatment note reflects that the Veteran was advised to return if the symptoms did not improve. 

A February 1993 examination report reflects that his eyes were normal to examination and he had 20/20 vision and he indicated no eye trouble on a concurrent self-report of medical history.  A March 1996 examination report also reflects that his eyes were normal to examination and he had 20/20 vision.  In July 1998, the Veteran reported for treatment of his left eye.  The treatment note reflects that his left eye lid had been swelling for three days and the Veteran was concerned about "slight disruption in visual acuity."  Although vision was tested at 20/20, the Veteran complained of difficulty focusing.  The treating provider diagnosed a duct occlusion and prescribed the use of a hot compress as well as a five day course of eye drops.  He was advised to return as needed, but there is no further evidence of any complaints or treatment.

In April 2000, the Veteran wrote to VA and contended that he experienced chronic sensitivity to light as well as color blindness as the result of an "eyes and face injury during field exercises in July 1991."  He reported that the explosion of an artillery simulator caused him to experience loss of vision and flash burns.

The Veteran underwent his retirement examination in May 2000.  The examination report again reflects that physical examination of his eyes was normal.  Upon testing, his right eye vision was 20/20 (distance and near), but his left eye vision was 20/30 (distance only; near remained 20/20); color vision testing was not performed.  On a concurrent self-report of medical history, the Veteran self-reported that he was colorblind and that his eyes were sensitive.

VA afforded the Veteran a general medication examination in May 2000.  The examiner noted that the Veteran reported an artillery simulator exploded two to three feet from his face while he was on active duty and blinded him for "a few hours."  Upon general examination, the eyes appeared normal.  Also in May 2000, the Veteran was afforded a VA eye examination.  The examiner observed that the Veteran had complaints of excessive tearing in bright light.  The examination report observes the Veteran's history of a 1991 in-service injury.  Upon examination, his right eye vision was 20/20 and his left eye vision was 20/40.  A dilated fundus examination revealed a cup to disc ratio of 0.35 in the right eye and 0.5 in the left; the vertical height of the optic nerve was 1.2mm on the right and 1.4mm on the left.  However, the examination report reflects the examiner's assessment that physical examination of the eyes was normal.  The examiner diagnosed an asymmetric cup disc ratio and a less than 50 percent chance of having glaucoma.

A July 2005 VA treatment note reflects that the Veteran reported decreased left eye vision.  The Veteran informed the VA optometrist that he had not had an eye examination since 2000 and had a past medical history of a flash bang trauma to the eyes.  Right eye vision was measured at 20/25 and left eye vision was measured at 20/150.  The optic nerve was noted to be within normal color limits.  The optometrist diagnosed ametropia.

The Veteran was seen again at the VA eye clinic in December 2007.  He reported that his left eye vision was getting worse.  Visual acuity, with correction, was measured at 20/20 in the right eye and 20/100 in the left.  Testing of the optic nerve revealed normal color in each eye.  The optometrist again diagnosed ametropia and noted no evidence of ocular pathology.

A VA physician wrote a letter on behalf of the Veteran in March 2009.  The physician indicated that the Veteran "has been suffering for many years from chronic or residual symptoms due to the... residuals of blast injury, bilateral eyes" and opined that "at least or more likely these above injuries or activities during his military service caused, precipitated, or even aggravated his current medical conditions."

At the January 2010 DRO hearing, the Veteran testified that he currently experienced eye disabilities as the result of the in-service blast injury.

Subsequently, the Veteran's private physician submitted treatment notes as well as a medical opinion.  The private treatment notes reflect that the Veteran reported no blurry vision in March 2007.  Although the Veteran reported experiencing pain behind his right eye in February 2009, CT scans of the head were normal and he was noted to have no eye pain and no vision difficulties in March, June, and August 2009.  In February 2010, the physician noted that he had no eye pain and no vision difficulties, but reported having eye problems ever since serving in the military.  The physician treated the Veteran for a left eyelid stye in April 2010, but, in May 2010, he again noted no eye pain and no vision difficulties.  However, in June 2010, the physician opined that the Veteran "has been suffering for many years from chronic or residual symptoms due to the... residuals of blast injury, bilateral eyes" and opined that "at least or more likely these above injuries or activities during his military service caused, precipitated, or even aggravated his current medical conditions."

In November 2010, the Veteran was afforded another VA eye examination.  The examiner noted the Veteran's report of in-service injury and his current complaints of pain, redness, glare, sensitivity to light, distorted vision, swelling, halo, watering, discharge, and blurred vision.  Upon examination, no eye scarring was observed, but a small nasal pterygium was noted in the left eye.  Optic nerve examination was normal, but lens examination showed trace nuclear sclerotic cataract in both eyes consistent with age.  Corrected right eye vision was 20/20 and corrected left eye vision was 20/20.  The examiner noted that the only diagnoses were the small nasal pterygium in the left eye and the trace nuclear sclerotic cataract in both eyes.  The examiner stated that blurred vision, halos, distorted vision, and sensitivity to light are subjective factors related to the cataract.  In an addendum, the examiner clarified that the pterygium was not likely the continuation of any disability treated in service as it was not noted by any in-service examiner.  Further, the examiner opined that as the cataract was a normal age-related finding and it also was not likely a continuation of any in-service disability.

In November 2012, the Board requested a medical expert opinion from the Veterans Health Administration (VHA) as to whether it was as least as likely as not that the Veteran's cataract, glaucoma, pterygium, and/or colorblindness are related to his military service and/or whether it was as least as likely as not that his ametropia or any other refractive error was subject to, or aggravated by, a superimposed disease or injury that occurred during service.  The Board received a responsive opinion from a VA ophthalmologist in January 2013.  The ophthalmologist reported review of the entire claims file and summarized the Veteran's service treatment records.  In regard to the 2000 VA examiner's observation of an asymmetrical cup to disc ratio, the ophthalmologist explained that physical finding could be accounted for by the difference in height of the right and left optic nerves.  In regard to the claimed disabilities, the ophthalmologist opined that it was not likely that any cataract, glaucoma, pterygium, or colorblindness was related to the 1991 eye trauma.  As explanation, the ophthalmologist noted that there was no documentation of any eye changes occurring as a result of the blast.  Although noting that cataract and glaucoma can be related to distant trauma, the ophthalmologist stated that is likely trauma results in a change notable by eye examination and here the Veteran did not have any eye complaints until 7 years after the incident.  In regard to refractive error, the ophthalmologist stated that the changes in the Veteran's refractive status do not represent deviation from normal aging changes.

Although the Veteran has provided an account of in-service injury (explosion resulting in loss of vision and flash burns) inconsistent with the record (which shows only photophobia and eye discomfort without obvious signs of trauma), he is competent to report that he sustained trauma to his eyes as the result of the in-service explosion of an artillery simulator.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that a service event or illness caused the claimant's current condition is insufficient to establish service connection.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

In addition to evaluating competence, the Board has a duty to assess the credibility of the evidence of record.  Smith v. Derwinski, 1 Vet. App. 235, 237-38 (1991); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Although the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence of the in-service event -see Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006)- the Board may discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). Additionally, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See Caluza v. Brown, 7 Vet. App. 498 (1995).

Despite the inconsistencies between the Veteran's account of the extent of his in-service injury and the contemporaneous medical evidence, the Board finds that he did sustain an injury during service which, at the time, affected his eyes and required use of sunglasses for several days.  An incident was plainly documented in July 1991 in which an artillery simulator explosion resulted in eye discomfort and photophobia the day following the explosion.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that contemporaneous evidence has greater probative value than subsequently reported history).  However, the Board finds that the Veteran's statements are not credible evidence of blindness or scarring/flash burns during service as they are inconsistent with the contemporaneous service treatment records.  Id.; Caluza, 7 Vet. App. 498.

As the record reflects an in-service injury and the Veteran has been diagnosed with multiple eye disabilities, the claim turns on the etiology of the current disabilities.  In evaluating the medical evidence of record, the Board places great probative weight on the VA examiners' and VHA ophthalmologist's opinions regarding the etiology of the Veteran's eye disabilities as these clinicians issued opinions that reflect consideration of all the evidence of record and cite to relevant data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  In contrast, the March 2009 VA physician's and May 2010 private physician's opinions do not reflect knowledge of all relevant case facts and are both conclusory and lacking in rationale.  Specifically, they do not identify any of the Veteran's current eye disabilities, do not discuss his treatment history (to include the extent of the in-service incident), and do not explain why or how any such in-service event could have resulted in current disability.  Further, the May 2010 private physician's opinion simply reiterates, verbatim, the opinion of the March 2009 VA physician and is contradicted by treatment notes in which he repeatedly assesses the Veteran as having no eye pain and no vision difficulties. 

Although the Veteran has claimed to experience glaucoma, cataracts, refractive error, and color blindness as the result of the in-service explosion, the claims file reveals diagnoses only of refractive error (ametropia), pterygium, and cataracts.  He has not been diagnosed with color blindness or glaucoma - the only clinical assessment regarding glaucoma was the May 2000 VA examiner's opinion that he had less than a 50 percent chance of having glaucoma.  In specific regard to the Veteran's contention that he experiences color blindness, the Board notes that his color vision tested normal at the time of his 1979 enlistment examination, but was not tested at the time of his separation.  Although he did self-report color blindness at the time of his separation as well as in later correspondence to VA, he has not established that he has the specialized knowledge or training required to render a clinical diagnosis.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Further, optic nerve testing revealed normal color in July 2005, December 2007, and November 2010.  

As there is no competent medical evidence of color blindness or glaucoma during the appellate period, there is no basis for service connection for either of these specific disabilities.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  The requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim."  McClain v. Nicholson, 21 Vet. App. 319 (2007).

Regardless, the VHA ophthalmologist specifically opined that neither color blindness nor glaucoma resulted from the Veteran's in-service trauma.  In regard to the Veteran's diagnosed eye disabilities, the opinions of the VHA ophthalmologist and November 2010 VA examiner constitute competent and probative medical evidence that cataract, pterygium, and ametropia are not related to the Veteran's service.  The 2010 VA examiner initially diagnosed trace nuclear sclerotic cataracts affecting the bilateral eyes and opined that was a normal age-related change.  The examiner also diagnosed pterygium and opined that because no pterygium existed during service, the current pterygium was not likely related to any incident of service.  The VHA ophthalmologist did not specifically correlate the Veteran's current cataracts to age-related changes, but opined it was not likely the result of any in-service trauma because there was no documented change to the Veteran's eye examination results at the time of the trauma or for many years thereafter.  In this regard, the ophthalmologist explained that eye trauma is not likely to result in cataracts unless there is observable damage, such as a traumatic iritis, to the eye at the time of the trauma and the Veteran's visual acuity was tested at 20/20 for years following the trauma.  In regard to the Veteran's refractive changes, to specifically include ametropia diagnosed after service, the ophthalmologist opined that such changes are normal and associated with aging.

The Veteran has contended that he experiences eye disabilities as the result of residuals from the in-service explosion, but, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), whether or not his current eye disabilities were caused or aggravated by any such occurrence falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  As explained by the November 2010 VA examiner and the VHA ophthalmologist, the changes in the Veteran's vision are part of the normal aging process.  The Board acknowledges that the Veteran's measured visual acuity - from the time of his 1979 enlistment to the time of his separation in 2000 - shows some decrease, but the medical evidence of record reflects that loss of visual acuity is attributable to refractive changes and cataracts, both of which are age-related changes.  

Therefore, while the Veteran did sustain an injury to his bilateral eyes in service, the evidence fails to reflect that such superimposed injury resulted in additional disability to his refractive error.  Moreover, as the Board has accorded greater probative weight to the opinions of the VHA ophthalmologist and VA examiners than to the contentions of the Veteran and opinions of his private and VA primary care physicians, the most probative medical evidence of record reflects that the in-service trauma did not aggravate any disability (as he did not have any eye disability at the time of the trauma) or result in any additional disability (as his current disabilities are all due to normal aging).     

The Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for residuals of in-service blast injury to the bilateral eyes.  As such, the benefit-of-the-doubt doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107.


ORDER

New and material evidence has been received, and the appeal to reopen a claim of entitlement to service connection for residuals of blast injury to the bilateral eyes is granted.

Service connection for residuals of blast injury to the bilateral eyes is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


